Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
	Claim 3. (Currently Amended)  A bed assembly according to claim 1, further comprising at least one strap secured to the first inflatable bladder, wherein the at least one second strap is configured to engage with the frame to thereby prevent movement of the mattress relative to the bed assembly.
	Claim 17. (Currently Amended)	A device according to claim 15, further comprising at least one second strap secured to the first inflatable bladder, wherein the at least one second strap is configured to engage with the portion of the bed supporting the base plate to thereby prevent movement of the mattress relative to the bed assembly.

Authorization for this examiner’s amendment was given in an interview with Michael Leinauer on 04/13/2021.

Reasons for Allowance

The combination of structure present in claims 1 and 9 were not found in the prior art of record.  In particular, the limitation “a first inflatable air bladder within the first accordion sleeve and positioned on the first baseplate” in combination with “a retainer secured to the first baseplate and extending along a food end of the frame … “ as well as the other structure present in claims 1 and 9 were not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claims 1 and 9 may be set forth or maintained.
The retainer of both references only secure the mattress but do not secure the bladder since the claim requires that the “first inflatable air bladder be positioned on the first baseplate” which only supports the mattress in both references. Lastly, the straps appear to be secured to the baseplate rather than the retainer which further distinguishes the invention from the prior art.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 1 and 9 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/14/2021